UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6250



JAMES D. BROWN,

                                           Petitioner - Appellant,

          versus


RONALD ANGELONE, Director of the Department of
Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-99-862-2)


Submitted:   May 11, 2000                   Decided:   May 18, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James D. Brown, Appellant Pro Se. Thomas Drummond Bagwell, Assis-
tant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James D. Brown seeks to appeal the district court’s order de-

nying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.   Accordingly, we deny Brown’s

motion to proceed on appeal in forma pauperis, deny a certificate

of appealability, and dismiss the appeal on the reasoning of the

district court.   See Brown v. Angelone, No. CA-99-862-2 (E.D. Va.

Jan. 10, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2